SUA SPONTE

ORDER
PER CURIAM.
The court sua sponte enters the following order in ICON Health & Fitness, Inc. v. Octane Fitness, LLC (No. 2011-1521, - 1636).
It Is ORDERED That:
*937The parties are hereby directed to file briefs, not to exceed fifteen pages each, addressing the impact of the Supreme Court’s decisions in Octane Fitness, LLC v. ICON Health & Fitness, Inc., 573 U.S. -, 134 S.Ct. 1749, 188 L.Ed.2d 816 (2014) and Highmark Inc. v. Allcare Health Management System, Inc., 572 U.S.-, 134 S.Ct. 1744, 188 L.Ed.2d 829 (2014) on the issue of attorney fees under 35 U.S.C. § 285 in this case and how the court should proceed following the remand of the case from the Supreme Court. The briefs shall be filed no later than August 12, 2014.